Appeal from the vice-chancellor of the First Circuit. Decided in this case that it is the duty of the officer intrusted with the sale of property under a judgment or decree for the payment of a debt, to put it up for sale at such a time and under such circumstances as to make it bring the best price, without injuring the party entitled to the proceeds of the sale by delaying the payment of his debt; and that if a master is proceeding to sell property under a decree in chancery at an improper time, and when it must necessarily sacrifice the property, as in the case of the raging of a pestilence or a threatened invasion, it would be the duty of the court to in*1072terfere. But that the court has no right to interfere for the relief of a defendant, by arbitrarily suspending the ordinary operation of the laws for the collection of debts in reference to his particular case. Thus it was held by the chancellor that the court had no authority to postpone the sale of mortgaged premises for a period of six months where no valid reasons were shown for such postponement. Order of the vice-chancellor reversed, with costs, and master directed to proceed and sell the property on the usual notice.